George, J.
In order for this court to review the refusal of a judge of the superior court to sanction a certiorari, the petition for certiorari must he incorporated in the hill of exceptions, or be verified as a part thereof by the trial judge; an unsanctioned petition can not be specified as a part of the record. Taylor v. Omega, 12 Ga. App. 693 (78 S. E. 144), and cit.; Wood v. County of Tattnall, 115 Ga. 1000 (42 S. E. 403), and cit.

Writ of error dismissed.


Wade, O. J., and Luke, J., concur.

Petition for certiorari; from Monroe superior court—Judge Searcy. February 5, 1917.
J. M. Smith, for plaintiff in error. A.- M. Zellner, contra.